Title: George Washington to the Committee of Cooperation, 31 May 1780
From: Washington, George
To: Committee of Cooperation


Morristown [New Jersey] May 31, 1780. Approves of plan in the Committee’s circular letter; but takes “the liberty to submit to the Committee the necessity and propriety of calling immediately upon the states for specific aids of men provision forage and the means of transportation.” States that men and supplies should be apportioned among the states from New Hampshire to Virginia “having regard to the resources of each and their relative position to the probable scene of our operations.” Emphasizes importance of an understanding between the states and the Army.
